DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 18 is objected to because of the following informalities:  on line 1, as best understood by the Examiner, the first “when” in “when the reference block” is not necessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 15 and 16 recite the limitation "the motion information" in the third line from the bottom.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the motion information is the same as the MCMVs previously mentioned.

The term "by" in claims 7 and 9 is a relative term which renders the claim indefinite.  The term "by" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close or far “by a center point” can be based on the Applicant’s Specification. The Applicant’s Specification only mentions “at” or “near” a center point (p. 8, paragraph [0029]). Moreover, “by” is defined by Webster’s Online Dictionary as “near”, which was determined to be a relative term as explained in the previous office action. Therefore, under the broadest reasonable interpretation of the claim language, the term “by” is still a relative term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2018/0192069), hereinafter Chen.

	Regarding claim 17, Chen discloses a method comprising: 

	deriving a control point motion vector (CPMV) of the current block for a control point according to an affine model (Chen [0126]); 
	deriving a set of motion compensation motion vectors (MCMVs) for a set of sub- blocks of the current block based on the derived CPMV of the current block according to the affine model (Chen [0035]); 
	performing motion compensation for the current block based on the derived set of MCMVs (Chen [0035]); 
	wherein deriving the CPMV of the current block comprises: 
		identifying a reference block of the current block (Chen [0062]); 
		retrieving a CPMV of the reference block (Chen [0037]) when the reference block and the current block are located in a same region (Chen fig. 8); and 
		retrieving an MCMV of the reference block (Chen [0128]) when the reference block and the current block are not located in the same region (Chen figs. 3A and 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee (U.S. 2005/0053300).

	Regarding claims 1 and 16, Chen discloses an electronic apparatus comprising: 
	a video coder circuit (Chen [0010]) capable of decoding (Chen [0220]);
	receiving input data associated with a current block to be coded (Chen [0126] and fig. 4); 
	deriving a control point motion vector (CPMV) of the current block for a control point according to an affine model (Chen [0126]); 
	deriving a set of motion compensation motion vectors (MCMVs) for a set of sub-blocks of the current block based on the derived CPMV of the current block according to the affine model (Chen [0035]); 
	performing motion compensation for the current block based on the derived set of MCMVs (Chen [0035]); and 
	storing the derived CPMV of the current block in a first storage (Chen [0010], [0026] and fig. 11) and affine parameters in a second, different storage (Chen [0128]),

	Chen does not explicitly disclose storing the derived CPMV of the current block in a first storage and the derived MCMVs for the set of sub-blocks in a second, different storage.
	However, Mukerjee teaches storing the derived CPMV of the current block in a first storage and the derived MCMVs for the set of sub-blocks in a second, different storage (Mukerjee [0261] and fig. 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus with the missing limitations as taught by Mukerjee to improve rate/distortion performance and facilitate better support for devices with lower CPU resources (Mukerjee [0055]).


	Regarding claim 2, Chen in view of Mukerjee teaches the method of claim 1, wherein the CPMV stored in the first storage is used to derive an affine candidate (Chen [0145] and [0037]), and wherein the set of MCMVs stored in the second storage are used to derive non-affine candidates (Chen [0175] and [0107]). 

Regarding claim 5, Chen in view of Mukerjee teaches the method of claim 1, wherein deriving the CPMV of the current block comprises: 
	identifying a reference block of the current block (Chen [0062]); 
	retrieving a CPMV of the reference block from the first storage (Chen [0037]) when the reference block and the current block are located in a same region (Chen fig. 8); and 

	The same motivation for claim 1 applies to claim 5.

	Regarding claim 9, Chen in view of Mukerjee teaches the method of claim 1, wherein the control point of the CPMV of the current block is positioned at a corner of the current block, and wherein a MCMV for a sub-block of the current block is positioned near a center point of the sub-block (Chen fig. 6). 

	Regarding claim 15, Chen in view of Mukerjee teaches a method comprising: 
	receiving input data associated with a current block to be coded (Chen [0126] and fig. 4); 
	deriving a control point motion vector (CPMV) of the current block for a control point according to an affine model (Chen [0126]); 
	deriving a set of motion compensation motion vectors (MCMVs) for a set of sub-blocks of the current block based on the derived CPMV of the current block according to the affine model (Chen [0035]); and 
	performing motion compensation for the current block based on the set of MCMVs (Chen [0035]), 
	wherein the CPMV of the current block is derived based on a CPMV stored in a first storage or an MCMV stored in a second, different storage (Chen [0037], [0026] and fig. 11),
	wherein the motion information stored in the second storage (Mukerjee [0261] and fig. 44) is associated with the set of sub-blocks of the current block, blocks immediately above the current block, or blocks immediately left of the current block (Chen [0035]). 
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee as applied to claim 1 above, and further in view of Jun et al. (U.S. 2019/0174136), hereinafter Jun.

	Regarding claim 3, Chen in view of Mukerjee teaches the method of claim 1. Chen does not explicitly disclose retrieving MCMVs of the current block from the second storage and using the retrieved MCMVs to filter boundaries between sub-blocks of the current block.
	However, Jun teaches, further comprising retrieving MCMVs of the current block from the second storage and using the retrieved MCMVs to filter boundaries between sub-blocks of the current block (Jun [0468]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chen in view of Mukerjee with the missing limitations as taught by Jun to enhance encoding/decoding efficiency of a video (Jun [0008]) and remove block distortion at block boundaries (Jun [0117]).

Regarding claim 4, Chen in view of Mukerjee and Jun teaches the method of claim 1, further comprising retrieving MCMVs of the current block or a neighboring block of the current block from the second storage and using the retrieved MCMVs to perform a deblocking process on the current block or the neighboring block (Jun [0468]). 
The same motivation for claim 3 applies to claim 4.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee as applied to claim 1 above, and further in view of Zou et al. (U.S. 2017/0332095), hereinafter Zou.

	Regarding claim 6, Chen in view of Mukerjee teaches the method of claim 5. Chen does not explicitly disclose wherein when the reference block and the current block are not located in the same region, the CPMV of the current block is derived from a MCMV of a sub-block of the reference block.	However, Zou teaches, wherein when the reference block and the current block are not located in the same region, the CPMV of the current block is derived from a MCMV of a sub-block of the reference block (Zou [0110] and fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chen in view of Mukerjee with the missing limitations as taught by Zou to improve the efficiency of video compression (Zou [0036]).

Regarding claim 7, Chen in view of Mukerjee and Zou teaches the method of claim 6, wherein the MCMV of the sub-block of the reference block is positioned near a center point of the sub-block (Chen fig. 6). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee as applied to claim 5 above, and further in view of Chuang et al. (U.S. 2015/0365680), hereinafter Chuang.

Regarding claim 8, Chen in view of Mukerjee teaches the method of claim 5. Chen does not explicitly disclose wherein the reference block and the current block are located in the same region when the reference block and the current block are in a same row of coding tree units (CTUs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chen in view of Mukerjee with the missing limitations as taught by Chuang to reduce the line buffer requirements for neighboring-block-dependent processing such as CABAC and CAVLC (Chuang [0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chuang.

	Regarding claim 18, Chen in view of Chuang teaches the method of claim 17, wherein when the reference block and the current block are located in the same region when the reference block and the current block are in a same row of coding tree units (CTUs) (Chuang [0005]).
	The same motivation for claim 8 applies to claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zou.

	Regarding claim 19, Chen in view of Zou teaches the method of claim 17, wherein when the reference block and the current block are not located in the same region, the CPMV of the current block is derived from a MCMV of a sub-block of the reference block (Zou [0110] and fig. 6).
	The same motivation for claim 6 applies to claim 19.

Response to Arguments
Applicant's arguments filed 11/5/2020 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claim 15 has been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Chen in view of Mukerjee. The rationale is explained below.

On pgs. 12-16 of the Applicant’s Response, the Applicant argues that Chen in view of Mukerjee does not teach the amended second storage limitation of independent claims 1, 15 and 16.
	The Examiner respectfully disagrees. Claims 1, 15 and 16 as currently amended only requires motion information associated with one of three options. Under the broadest reasonable interpretation of the amendment to claim 1, Chen discloses the amended motion information for MCMVs associated with the set of sub-blocks of the current block ([0035]). Mukerjee teaches that motion information can be stored in two separate storages ([0261] and fig. 44). Therefore, the combination of Chen and Mukerjee teaches the amended limitation of claims 1, 15 and 16.
	The Examiner suggests further defining how the first and second stored motion information are used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482